Continuation Sheet
	Proposed amendments change the scope of the previously presented claims by adding the claimed feature of “an allowed Subcarrier Spacing for transmission, and a maximum Physical Uplink Shared Channel (PUSCH) duration allowed for transmission”.  The amendments are not considered as the previous Office Action is Final.
	However, it is noted that previously cited reference, He (US 2019/0394785) also discloses an allowed subcarrier spacing (paragraph [0015]) and a max PUSCH transmission duration indicated in a LCP configuration (paragraph [0016]).  The applicant should further consider the reference, He, if an RCE is to be filed with the currently presented claim amendments.

/JUTAI KAO/Primary Examiner, Art Unit 2473